internal_revenue_service national_office technical_advice_memorandum date number release date third party contact index uil no case-mis no ---------------------- ----------------------------- tam-119003-04 cc corp taxpayer's name taxpayer's address taxpayer's identification no years involved dates of conferences -------------------------------------------------------- ----------------------------------------------------- ----------------------------- ---------------- ------- -------------------------------------------------- legend acquiror target date date year year a b c d e f g h i j k ------------------------------------ ----------------------------------- ------------------ ------------------ ------- ------- ----------------- ----------------- ----------------- --------------- --------------- ----------------- ----------------- ----------------- --------------- ----------------- ------------- tam-119003-04 issues issue when one consolidated_group the historic acquiror group acquires a second consolidated_group the historic target group that qualifies as a gain_corporation for purposes of sec_384 of the internal_revenue_code_of_1986 as amended the code whether one determines that there is a loss that must be allocated between the preacquisition and post-acquisition periods of the acquisition year for purposes of sec_384 by calculating separately the items of income gain loss and deduction for each of the historic acquiror group and the historic target group the separate group approach or by calculating such items on a combined_group basis the combined_group approach issue regardless of whether the separate group approach or the combined_group approach is used to determine that there is a loss that must be allocated between the preacquisition and post-acquisition periods of the year of acquisition for purposes of sec_384 whether such loss may be allocated between such periods using the closing-of- the-books method if a loss must be allocated between the preacquisition and post-acquisition periods of the year of acquisition for purposes of sec_384 whether it is necessary to determine the order of absorption of preacquisition and post-acquisition losses within the year of acquisition issue issue whether the amount of the historic target group’s recognized_built-in_gain within the meaning of sec_384 rbig may be offset by some portion of the historic target group’s operating_expenses for the year in which the rbig was recognized conclusions issue all section references herein are to the code or to the income_tax regulations issued thereunder except that all references to sec_301 are to the procedure and administration regulations tam-119003-04 when one consolidated_group the historic acquiror group acquires a second consolidated_group the historic target group that qualifies as a gain_corporation for purposes of sec_384 one determines that there is a loss that must be allocated between the preacquisition and post-acquisition periods of the acquisition year for purposes of sec_384 by calculating items of income gain loss and deduction on a combined_group basis using the general rules for computing consolidated_taxable_income cti except that rbig is excluded from such computation in situation the combined_group does not have a cnol for the year of acquisition and thus there is no loss to allocate between the preacquisition and post-acquisition periods of such year in situation the combined_group has a cnol for the year of the acquisition that must be allocated between the preacquisition and post-acquisition periods issue regardless of whether the separate group approach or the combined_group approach is used to determine that there is a loss that must be allocated between the preacquisition and post-acquisition periods of the year of acquisition for purposes of sec_384 such loss may not be allocated between the preacquisition and post-acquisition periods using the closing-of-the-books method issue because whether there is a loss that must be allocated between the preacquisition and post-acquisition periods of the year of acquisition for purposes of sec_384 is determined on a combined_group basis using the general rules for computing cti except that rbig is excluded from such computation it is unnecessary to determine the order in which preacquisition and post-acquisition losses are absorbed in the year of acquisition issue the historic target group’s rbig may not be offset by some amount of the historic target group’s operating_expenses for the year in which the rbig was recognized facts the taxpayer acquiror and the members of the affiliated_group of which it is the common parent the historic acquiror group join in the filing of a consolidated_income_tax_return on a calendar year-end basis on date the historic acquiror group acquired in a taxable purchase all of the stock of target as a result of the acquisition target and the tam-119003-04 members of the affiliated_group of which it was the common parent the historic target group joined the historic acquiror group on date the combined_group at the time of the acquisition the historic target group had both capital_loss carryforwards and a net_unrealized_built-in_gain within the meaning of sec_384 in its assets after the acquisition the historic target group disposed of numerous assets in taxable transactions resulting in rbig of approximately dollar_figuref in year the year of the acquisition these gains were included in the combined group’s year tax_return and were offset in the return by capital_loss carryforwards of the historic target group acquiror believed that the historic target group had sufficient capital losses to offset the gain from the dispositions of the historic target group’s assets as a result acquiror did not believe that sec_384 was relevant to the calculation of the combined group’s year taxable_income thus acquiror did not think that it had a loss to allocate between the preacquisition and post-acquisition periods for purposes of sec_384 accordingly acquiror did not make any election either attached to its return or otherwise to close its books on the acquisition_date nor did it in fact close the books for purposes of allocating losses between the preacquisition and post-acquisition periods the historic acquiror group’s year tax_year and the combined group’s year tax years are under examination and the current revenue_agent report rar issued by the internal_revenue_service irs contains both agreed and unagreed adjustments the rar would not permit the historic target group’s capital losses to offset the historic target group’s rbig the historic acquiror group had available a consolidated_net_operating_loss cnol carrying forward from year of approximately dollar_figurea acquiror as parent of the historic acquiror group and of the combined_group and the agent have requested technical assistance concerning the application of sec_384 to the acquisition and have submitted two alternative sets of facts for consideration situation prior to the consideration of sec_384 income and loss for year for each of the historic acquiror group and the historic target group are as follows historic acquiror group income loss dollar_figureb historic target group income loss combined_group income loss separate_taxable_income operating income or loss historic acquiror group capital_gains historic target group rbig dollar_figuree dollar_figurec dollar_figuref dollar_figured dollar_figuree dollar_figuref tam-119003-04 total year cti situation dollar_figureg prior to the consideration of sec_384 income and loss for year for each of the historic acquiror group and the historic target group are as follows historic acquiror group income loss dollar_figureh historic target group income loss combined_group income loss dollar_figurej dollar_figuref dollar_figuref dollar_figurec dollar_figuree dollar_figuree dollar_figurei issue acquiror argues that when the historic acquiror group acquires the separate_taxable_income operating income or loss historic acquiror group capital_gains historic target group rbig total year cti taxpayer’s position historic target group which qualifies as a gain_corporation for purposes of sec_384 the proper method for determining whether there is a loss that must be allocated between the preacquisition and post-acquisition periods of the acquisition year for purposes of sec_384 is the separate group approach ie to calculate separately items of income gain loss and deduction for each of the historic acquiror group and the historic target group accordingly each of the historic acquiror group and the historic target group must separately determine its amounts of operating income gain deduction loss and rbig the historic acquiror group’s losses as separately determined are then allocated between the preacquisition and post-acquisition periods of the year of acquisition issue acquiror requests permission to use the closing of the books method to allocate losses whether determined on a separate group basis or a combined_group basis between the preacquisition and post-acquisition periods of the year of acquisition for purposes of sec_384 although acquiror acknowledges that sec_384 provides for the ratable allocation of losses except as provided in regulations and that no such regulations have been issued acquiror nevertheless contends that the closing of the books method should be available to it acquiror argues that sec_384 is self- issue acquiror argues that it should be permitted to reduce the historic target tam-119003-04 executing in this regard acquiror notes that certain private letter rulings plrs have permitted taxpayers to close their books for purposes of allocating losses under sec_384 and argues that such plrs indicate that a closing of the books election is available that relief to file a late election is thus available under sec_301 and that it meets the requirements for such relief issue acquiror argues that if the separate group approach is used and the historic acquiror group has a cnol for the year of acquisition that must be allocated between the preacquisition and post-acquisition periods of such year for purposes of sec_384 then the order of absorption of such losses should be that the preacquisition losses should first offset non-rbig income ie the historic target group’s ordinary_income and the historic acquiror group’s capital_gains then the post-acquisition losses should be applied to the historic target group’s rbig to the greatest extent possible before being applied to any remaining non-rbig income alternatively acquiror contends that the preacquisition losses should first offset the non-rbig income then the post-acquisition losses should be applied ratably against the historic acquiror group’s capital_gains the historic target group’s ordinary_income and the historic target group’s rbig group’s rbig by a proportionate share of the historic target group’s operating_expenses agent’s position historic target group which qualifies as a gain_corporation for purposes of sec_384 the proper method for determining whether there is a loss that must be allocated between the preacquisition and post-acquisition periods of the acquisition year for purposes of sec_384 is the combined_group approach ie to calculate items of income gain loss and deduction for the two groups on a combined basis using the general rules for computing cti as set forth in the consolidated_return_regulations except that rbig is excluded from such computation in order to give effect to the prohibition in sec_384 against the use of preacquisition losses to offset rbig if the combined_group has a cnol for the year of acquisition that cnol must then be allocated between the preacquisition and post-acquisition periods of such year issue the agent believes that acquiror’s request to use the closing of the books method to allocate its losses between the preacquisition and post-acquisition periods of the year of acquisition for purposes of sec_384 should be denied the agent argues that sec_384 provides for the ratable allocation of losses except as provided in regulations and that no such regulations have been issued further the irs has not issued a revenue_ruling revenue_procedure notice or announcement providing for a closing of the books election under sec_384 accordingly the agent concludes that no such election is available and accordingly that relief to make a late issue the agent argues that when the historic acquiror group acquires the tam-119003-04 election is not available under sec_301 the agent further argues that even if principles similar to those contained in sec_301 are applied the taxpayer cannot satisfy such standards issue the agent argues that if the combined_group approach is used and the combined_group has a cnol for the year of acquisition that must be allocated between the preacquisition and post-acquisition periods of such year for purposes of sec_384 then an ordering rule for the absorption of preacquisition and post-acquisition losses within the year of acquisition is unnecessary under this approach if the combined_group has cti for the year of acquisition then there is no loss to allocate if on the other hand the combined_group has a cnol for the year of acquisition that must be allocated between the preacquisition and post-acquisition periods the portion of the cnol allocated to the preacquisition period cannot be used against rbig and since no other income remains that limited loss must be carried forward the portion of the loss allocated to the post-acquisition period can be used to offset rbig to the fullest extent possible rbig by a proportionate share of the target group’s operating_expenses issue the agent argues that no basis exists for reducing the target group’s applicable law sec_384 provides that where one corporation acquires control of a second corporation or acquires the assets of a second corporation in a reorganization described in sec_368 c or d and either corporation is a gain_corporation income for any recognition_period_taxable_year to the extent attributable to recognized built-in gains shall not be offset by any preacquisition_loss other than a preacquisition_loss of the gain_corporation sec_384 defines the term preacquisition_loss to mean i ii any net_operating_loss carryforward to the taxable_year in which the acquisition_date occurs and any net_operating_loss for the taxable_year in which the acquisition_date occurs to the extent such loss is attributable to the period in such year on or before the acquisition_date in the case of a corporation with a net_unrealized_built-in_loss the term preacquisition_loss includes any recognized_built-in_loss tam-119003-04 sec_384 states that e xcept as provided in regulations the net sec_384 provides that the term gain_corporation means any sec_384 generally defines rbig as any gain recognized during the sec_382 as modified by sec_384 provides that net unrealized built-in sec_384 provides that except as provided in regulations the terms net_operating_loss shall for purposes of clause ii be allocated ratably to each day in the year the treasury_department and the irs have not issued regulations under sec_384 corporation with a net_unrealized_built-in_gain recognition_period on the disposition of any asset except to the extent the gain_corporation or in any case described in subsection a b the acquiring_corporation establishes that i such asset was not held by the gain_corporation on the acquisition_date or ii such gain exceeds the excess if any of a the fair_market_value of such asset on the acquisition_date over b the adjusted_basis of such asset on such date unrealized built-in_gain net_unrealized_built-in_loss recognized_built-in_loss recognition_period and recognition_period_taxable_year have the same respective meanings as when used in sec_382 except that the acquisition_date is taken into account in lieu of the change_date gain and net_unrealized_built-in_loss mean the amount by which i the fair_market_value of the assets of the corporation immediately before the acquisition_date is more or less respectively than ii the aggregate adjusted_basis of such assets at such time built-in_loss means any loss recognized during the recognition_period on the disposition of any asset except to the extent the corporation establishes that i such asset was not held by the corporation immediately before the acquisition_date or ii such loss exceeds the excess of a the adjusted_basis of such asset on the acquisition_date over b the fair_market_value of such asset on such date sec_382 as modified by sec_384 provides that recognition_period means the five-year period beginning on the acquisition_date and recognition_period_taxable_year means any taxable_year any portion of which is in the recognition_period purposes of subsection b which provides for an exception for corporations under common_control all corporations which are members of the same affiliated_group immediately before the acquisition_date are treated as one corporation sec_384 provides that except as provided in regulations and except for sec_382 as modified by sec_384 generally provides that recognized the irs opened a regulations project under sec_384 in see department of the treasury semiannual agenda fr date and discontinued the project effective date see notice_92_12 1992_16_irb_35 sec_384 provides an ordering rule for losses carried from the same tam-119003-04 taxable_year under this rule in any case where a preacquisition_loss for a taxable_year is limited under subsection a and a net_operating_loss nol from such year is not subject_to such limitation taxable_income is treated as first being offset by the limited loss privilege of filing a consolidated_return with respect to imposition of income_tax in lieu of filing separate returns this privilege is subject_to the provisions of the chapter including the regulations prescribed under sec_1502 return year is determined by adding together the tax imposed on the cti for such year as determined under sec_1_1502-11 and certain other taxes imposed under other code sections sec_1501 provides that an affiliated_group_of_corporations shall have the sec_1_1502-2 provides that the tax_liability of a group for a consolidated sec_1_1502-11 provides that cti for a consolidated_return_year is determined generally by calculating and adding the separate_taxable_income for each member of the group as determined under sec_1_1502-12 and requiring that amount to be adjusted for certain items of the group including the consolidated_net_operating_loss cnol deduction for the year and any consolidated capital_gain_net_income sec_1_1502-12 provides that separate_taxable_income is computed in accordance with the provisions of the code relating to taxable_income of separate corporations except that among other things no nol deduction shall be taken into account sec_1_1502-21 provides that any excess of deductions over gross_income as determined under sec_1_1502-11 without regard to any cnol deduction is referred to as the cnol common parent’s items of income gain deduction loss and credit for the entire consolidated_return_year and each subsidiary’s items for the portion of the year for which it was a member if a consolidated_return includes items of a corporation for only a portion of its tax_year items for the portion of the year not included in the consolidated_return must be included in a separate_return including the consolidated_return of another group ceases to be a member during a consolidated_return_year it becomes or ceases to be a member at the end of the day on which its status as a member changes and its tax_year ends for all federal_income_tax purposes at the end of that day sec_1_1502-76 provides that a consolidated_return must include the sec_1_1502-76 provides that if a corporation becomes or sec_1_1502-76 provides that although the periods ending and tam-119003-04 beginning with a member’s change in status are different tax years items other than extraordinary items may be ratably allocated between the periods if the member with a change in status is not required to change its annual_accounting_period or its method_of_accounting as a result of its change in status and an irrevocable ratable allocation election is made under paragraph b ii d of this section sec_1_1502-76 provides that under a ratable allocation election paragraph b of this section applies by allocating to each day of the original year of the member with the change in status an equal portion of that member’s items taken into account in the original year except that extraordinary items must be allocated to the day they are taken into account consolidated_group to the extent the consolidated_return_regulations do not exclude its application sec_301_9100-1 through -3 provide the standards the irs uses to determine whether to grant an extension of time to make a regulatory election sec_301 b provides that for this purpose a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_1_1502-80 provides that the code generally is applicable to the sec_301_9100-3 provides that a request for relief to make a late election will be granted when the taxpayer provides evidence to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in paragraphs b i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under this section before the failure to make the regulatory election is discovered by the irs failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the irs or reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 through iii provides that a taxpayer is deemed not to have acted reasonably and in good_faith if it seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to make the election or tam-119003-04 uses hindsight in requesting relief with respect to hindsight sec_301_9100-3 provides that if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the irs will not ordinarily grant relief in such a case the irs will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight analysis acquiror and the agent have asked us whether when one consolidated_group in issue this case the historic acquiror group acquires a second consolidated_group in this case the historic target group that qualifies as a gain_corporation for purposes of sec_384 one determines that there is a loss that must be allocated between the preacquisition and post-acquisition periods of the acquisition year for purposes of sec_384 under the separate group approach ie by calculating separately items of income gain loss and deduction for each of the historic acquiror group and the historic target group or under the combined_group approach ie by calculating items of income gain loss and deduction on a combined_group basis using the general rules for computing cti as set forth in the consolidated_return_regulations except that rbig is excluded from such computation we start with the premise that in deciding to file a consolidated_return in lieu of separate returns a taxpayer voluntarily subjects itself to the rules for computing cti as set forth in the consolidated_return_regulations sec_1501 states that an affiliated_group_of_corporations shall have the privilege of filing a consolidated_return with respect to imposition of income_tax in lieu of filing separate returns and that this privilege is subject_to the provisions of the chapter including the regulations prescribed by sec_1502 see eg garvey inc v united_states cl_ct noting that the election to file a consolidated_return inherently carries with it both advantages and disadvantages and that the affiliated_group that voluntarily elects to file a consolidated_return ‘must now take the bitter with the sweet ’ we also note that the primary purpose of the consolidated_return system is to minimize the effect that the separate existence of affiliated corporations has on the aggregate tax_liability of the consolidated_group see eg 532_us_822 stevens j dissenting i t is generally accepted that the rationale behind the consolidated_return_regulations is to allow affiliated corporations that are run as a single entity to elect to be treated as a single entity 284_us_136 noting that the purpose of the consolidated_return provisions is to allow business that are run as a single entity to elect to be treated for tax purposes as a single entity even though the business is conducted by means of more than one corporation further a fundamental cornerstone of the consolidated_return_regulations is that losses of the group are applied against income of the group see andrew j dubroff et al federal income_taxation of corporations filing consolidated_returns specifically sec_1_1502-2 provides that the tax_liability of a consolidated_group is tam-119003-04 dollar_figure the ability to offset one member’s losses against another member’s income may be the single most important feature of filing on a consolidated basis determined by adding together the tax imposed on the cti for such year as determined under sec_1_1502-11 and certain other taxes imposed under other code sections sec_1_1502-11 provides that cti for a consolidated_return_year is determined generally by calculating and adding the separate_taxable_income for each member of the group as determined under sec_1_1502-12 and requiring that amount to be adjusted for certain items of the group which are determined on a consolidated basis including the cnol deduction for the year and any consolidated capital_gain_net_income applying these rules to the case at hand and before considering the cnol deduction or the effect of sec_384 the combined group’s cti in situation is dollar_figureg the sum of dollar_figured dollar_figuree and dollar_figuref and the combined group’s cti in situation is dollar_figurej the sum of dollar_figurei dollar_figuree and dollar_figuref but for the application of sec_384 acquiror’s cnol carryforward of dollar_figurea from year would be available to offset dollar_figureg or dollar_figurej as the case may be the question is the extent if any that sec_384 alters these results sec_384 was enacted by the revenue_act_of_1987 specifically to address gaps in the version of sec_382 and was substantially_modified by the technical_and_miscellaneous_revenue_act_of_1988 the legislative_history of sec_384 indicates that in enacting this provision congress was concerned that other specific limitations on tax_attributes namely sec_382 which had been revised in in order to prevent loss- trafficking and sec_269 did not apply to a situation where a loss_corporation acquired a built-in_gain corporation and used its preacquisition losses to offset the acquired corporation’s rbig see eg h_r rep no pincite congress was concerned that in some instances loss corporations may effectively be paid to ‘launder’ built-in gains or to take over ‘burnt-out’ tax_shelter or similar_property id congress wanted to write a bright-line_rule that did not rely on a principal purpose test accordingly the legislative_history states that sec_384 provides that loss corporations will be precluded from using their losses to shelter built-in gains of an acquired company recognized within years of the acquisition id in arguing their respective positions on the proper interpretation of sec_384 both the agent and the taxpayer rely on the statutory language and the amendments thereto and the legislative_history as originally enacted sec_384 provided that if a a corporation hereinafter in this section referred to as a gain_corporation becomes a member_of_an_affiliated_group and b such corporation has a net_unrealized_built-in_gain the taxable_income of such corporation for any recognition_period_taxable_year to the extent attributable to recognized built-in gains shall not tam-119003-04 be offset by any preacquisition_loss of any other member of such group a similar rule applied to asset acquisitions the original version of sec_384 included the same definition of gain_corporation as does current sec_384 - a corporation with a net unrealized built-gain similarly old sec_384 provided essentially the same definition of preacquisition_loss - any nol carryforward to the taxable_year in which the acquisition occurs and any nol for the taxable_year in which the acquisition_date occurs to the extent such loss is allocable to the period in such year on or before the acquisition the original version sec_384 also looked to sec_382 for definitions of several terms after its enactment old sec_384 received a fair amount of criticism first sec_384 was criticized because it was unclear whether sec_384 applied only where a loss_corporation acquired a gain_corporation or whether it also applied where a gain_corporation acquired a loss_corporation see eg peter a glicklich sec_384 less left for loss corporations j corp tax’n in addition old sec_384 did not include a specific rule on the treatment of the members of the same affiliated_group and thus the treatment of affiliated groups was uncertain specifically it was unclear if the threshold requirement for net_unrealized_built-in_gain found in sec_382 and made applicable by sec_384 of old sec_384 applied on a separate or consolidated basis see eg glicklich supra pincite similarly it was unclear if the determination of whether a corporation was a gain_corporation was made on a separate or consolidated basis id pincite finally it was unclear how the application of sec_384 was affected by subsequent intra-group transactions id pincite in congress substantially amended sec_384 as amended sec_384 provides that where one corporation acquires a second corporation or acquires the assets of a second corporation in a reorganization described in sec_368 c or d and either corporation is a gain_corporation income for any recognition_period_taxable_year to the extent attributable to recognized built-in gains shall not be offset by any preacquisition_loss other than a preacquisition_loss of the gain_corporation thus this change makes it clear that sec_384 applies where a gain_corporation acquires a loss_corporation and vice versa in addition amended sec_384 clearly states that built-in gains may be offset by preacquisition losses of the gain_corporation the term preacquisition_loss was changed slightly to add that in the case of a corporation with a net_unrealized_built-in_loss the term preacquisition_loss includes any recognized built- in loss with respect to affiliated groups sec_384 was added to provide that e xcept as provided in regulations and except for purposes of subsection b relating to an exception for corporations under common_control all tam-119003-04 corporations which are members of the same affiliated_group immediately before the acquisition shall be treated as one corporation to the extent provided in regulations sec_1504 shall be applied without regard to subsection b thereof relating to nonincludible corporations for purposes of the preceding sentence with respect to the treatment of affiliated corporations the legislative_history sec_384 was added to provide that any reference to a corporation includes a reference to any predecessor or successor thereof describes the general_rule of sec_384 and then gives three examples of the operation of such rule first the legislative_history states that the determination of whether the de_minimis threshold for built-in_gain or loss is satisfied is made on an affiliated_group basis unless regulations provide otherwise second the legislative_history addresses the effects of intra-group transactions by stating that if a corporation becomes a member_of_an_affiliated_group and subsequently merges with another member although gains or losses which were limited under sec_384 as a result of the stock acquisition rule when the corporation became a member of the group will continue to be limited gains or losses accruing after the date of affiliation and before the merger will not be preacquisition losses with respect to the merger third the legislative_history includes the following example which makes clear that the losses of the gain_corporation can offset rbig and that the determination of whether a corporation is a gain_corporation is done on an affiliated basis a ssume that one corporation has appreciated assets and another has net_operating_loss carryforwards and the two file a consolidated_return in addition assume that neither corporation acquired the other in a transaction subject_to the limitations of sec_384 and that the use of the losses of the one against gain from the appreciated assets of the other is not otherwise limited by any provision of the code or regulations if this group acquires a loss_corporation in determining the application of sec_384 the group is treated as one corporation to determine whether it is a gain_corporation furthermore if it is a gain_corporation so that the losses of the newly acquired loss_corporation may not be used to offset the old group’s gains the prior losses and gains of the old group can still offset one another since the losses of that group are not preacquisition losses of the gain_corporation under sec_384 h_r rep no pincite tam-119003-04 in acquiror’s view the foregoing statutory and legislative_history support its claim that in order to effectuate sec_384 the historic acquiror group and the historic target group must be treated as separate entities acquiror argues that by amending sec_384 to state specifically that rbig can be offset by preacquisition losses of the gain_corporation congress was expressing a preference for treating each group as a separate_entity and that this preference was also expressed by the addition of sec_384 stating that all members of an affiliated_group immediately before the acquisition are treated as one corporation in acquiror’s view by making a distinction in the statute and the legislative_history between preacquisition losses of the gain_corporation and preacquisition losses of the loss_corporation and providing that rbig may be offset by the former but not the latter congress was essentially directing that all items of gain income loss and deduction be computed on a separate basis acquiror further argues that because sec_384 only expressly proscribes the use of certain preacquisition losses ie those of the loss_corporation to offset rbig congress in effect expressed the view that all post-acquisition losses should be freely useable against rbig acquiror argues that by applying the general rules for computing cti except that rbig is excluded the agent not only limits the extent to which the historic acquiror group’s preacquisition losses can be used to offset rbig as contemplated by sec_384 but also limits the extent to which the historic acquiror group’s post-acquisition losses can offset rbig which is not contemplated by the statute finally acquiror argues that in analogous situations involving limitations on favorable tax_attributes the calculation of the limitation is done on a separate basis ie by reference to the acquired entity or acquired group of entities and not to a combination of acquiring and acquired entities in particular acquiror argues that the sec_384 limitation on the use of losses to offset rbig is much like the limitation in sec_1_1502-21 on nol carryovers and carrybacks from a separate_return_limitation_year srly and the srly limitation in sec_1_1502-15 on built-in losses accordingly acquiror proposes that each of the historic acquiror group and the historic target group must separately determine their amounts of operating income gain deduction loss and rbig the historic acquiror group’s losses as separately determined would then be allocated between the preacquisition and post-acquisition periods of the year of acquisition the taxpayer would not combine the historic acquiror group’s losses with the historic acquiror group’s capital_gain nor would it combine these losses with the historic target group’s operating income or rbig the agent views the statutory and legislative_history of sec_384 differently in the agent’s view the legislative_history makes clear that congress had three goals in enacting sec_384 first congress intended that whether the de_minimis threshold for net_unrealized_built-in_gain or loss is met should be determined by treating all members of an affiliated_group as one corporation the agent notes that in so doing congress stopped affiliated groups from moving gain_or_loss among group members in an attempt to circumvent sec_384 second congress also wanted the determination of tam-119003-04 whether a corporation was a gain_corporation to be done on an affiliated basis third congress wanted to make clear that if one corporation becomes a member_of_an_affiliated_group and sec_384 applies to limit losses and that corporation subsequently merges with another member of the group any losses limited under sec_384 as a result of the initial acquisition whereby the corporation joined the group will continue to be limited however gains or losses accruing after the date of affiliation and before the merger will not be preacquisition losses with respect to the merger the agent argues that if congress had additionally intended to alter the basic framework for computing cti it would have said so explicitly in the agent’s view sec_384 prohibits the use of certain losses to offset rbig but does not does not otherwise override supercede or invalidate any of the consolidated_return_regulations sec_1_1502-80 provides that the code generally is applicable to the consolidated_group to the extent the consolidated_return_regulations do not exclude its application the agent argues that in order to apply sec_384 in the consolidated_return context the definition of preacquisition_loss in sec_384 must be read as referring to the cnol the agent notes that in united dominion supra the supreme court considered the fundamental nature of a group’s cnol in that case the court considered the extent to which single entity treatment applied in computing product_liability losses in the consolidated_group context in the absence of regulatory guidance the court concluded that although individual members of the group contribute to a consolidated loss there is no concept of members having their own separate nol in fact the court concluded that the concept of separate loss simply does not exist id pincite instead the members contribute to the consolidated loss and the consolidated loss is exclusively an attribute of the group as a whole at the consolidated level the agent argues that in addition to defining preacquisition_loss as referring to the cnol all that is necessary to effectuate sec_384 is to exclude rbig from the computation of cti because for sec_384 purposes it is the only item that cannot be offset freely under the agent’s combined_group approach it must first be determined that the combined_group has a cnol for the year of acquisition using the general rules for computing cti except that rbig is excluded and only when such a cnol exists is it necessary to allocate the cnol between the preacquisition and post-acquisition periods under this view in order to apply sec_384 it simply is not necessary to calculate separately all items of income gain loss and deduction to perform such separate calculations would impermissibly treat the historic acquiror group and the historic target group as separate and distinct corporations for purposes of computing cti thus contradicting the most fundamental principles of the taxation of consolidated groups we agree with the agent sec_384 proscribes the use of preacquisition losses other than those of the gain_corporation to offset rbig in our view the fact that congress amended sec_384 to state specifically that preacquisition losses of the gain_corporation are not limited is best read as a belated recognition that the definition of gain_corporation as any corporation with a net_unrealized_built-in_gain means that a tam-119003-04 corporation can be a gain_corporation and yet still possess loss_carryovers absent the amendment such carryovers would constitute preacquisition losses and would be limited it is not necessary to read into this change an intention by congress to alter the general rules for computing cti further in our view the fact that sec_384 specifically proscribes the use of preacquisition losses other than those of the gain_corporation to offset rbig should not be read to state also that post-acquisition losses can freely offset rbig on a dollar for dollar basis as opposed to offsetting non-rbig income further nothing in the statute or legislative_history specifically states that items of income gain loss and deduction attributable to the gain_corporation other than rbig must be separately tracked or identified in the post-acquisition period although it is true that in this case because the historic acquiror group acquired control of the historic target group by a stock purchase it is fairly easy for the parties to identify items of income gain loss and deduction on a separate group basis the mere fact that certain information can be readily obtained does not mean that such information must be used when it ordinarily would not be relevant to parties when computing cti with respect to sec_384 we agree with the agent that the legislative_history indicates that congress had three goals in enacting that provision - to ensure that the de_minimis threshold was determined on an affiliated basis to ensure that whether a corporation was a gain_corporation was determined on an affiliated basis and to address the effect of intra-group transactions on the sec_384 limitation we also agree with the agent that if congress intended to permit corporations to determine separately all items of income gain loss and deduction and then to apply a portion of one member’s loss against capital_gains of another member rather than first combining the income and losses of the group and thus intended to depart radically from the general rules for computing cti it would have said so explicitly in addition we note that the agent’s combined_group approach which uses the general rules for computing cti except that rbig is excluded from such computation is consistent with a similar calculation under sec_382 sec_382 provides for a limitation on nol carryforwards and certain built-in losses following an ownership_change as noted above sec_384 was enacted to close perceived gaps in the limitation provided by sec_382 and sec_384 borrows heavily from sec_382 for terminology and definitions thus there is a close relationship between the two provisions the agent’s approach for determining whether the taxpayer has a cnol that must be allocated between the preacquisition and post-acquisition periods corresponds to the calculation made under sec_382 and sec_382 specifically sec_382 sets forth the general_rule that the amount of the taxable_income of any new_loss_corporation for any post-change_year which may be offset by pre-change losses shall not exceed the sec_382 limitation for such year sec_382 provides a special rule for a post-change_year which includes the change tam-119003-04 date that rule states that in the case of any post-change_year which includes the change_date a subsection a shall not apply to the portion of the taxable_income for such year which is allocable to the period in such year on or before the change_date except as provided in subsection h and in regulations taxable_income shall be allocated ratably to each day in the year b for purposes of applying the limitation of subsection a to the remainder of the taxable_income for such year the sec_382 limitation shall be an amount which bears the same ratio to such limitation determined without regard to this paragraph as - i ii the number of days in such year after the change_date bears to the total number of days in such year sec_382 provides that for purposes of subsection b a in applying subparagraph a thereof taxable_income shall be computed without regard to recognized built-in gains to the extent such gains increased the sec_382 limitation for the year or recognized built-in losses to the extent such losses are treated as pre-change losses and gain described in paragraph c for the year and b in applying subparagraph b thereof the sec_382 limitation shall be computed without regard to recognized built-in gains and gain described in paragraph c for the year see also sec_1_382-6 rbig and recognized_built-in_loss are not taken into account in determining the loss corporation’s allocable net_income or loss and net_capital_gain or loss from the change year we note that as discussed below with respect to issue sec_1_382-6 allows taxpayers to elect to allocate losses between the preacquisition and post-acquisition periods using the closing of the books method sec_1_382-6 also has a ceiling_rule which requires that in no event can the amount of income or loss allocated to either the pre-change date period or the post-change date period exceed the corporation’s we note that as discussed in more detail below with respect to issue under tam-119003-04 the agent’s combined_group approach it is not necessary to formulate an ordering rule for the absorption of preacquisition and post-acquisition losses within the year of acquisition where both a limited preacquisition_loss and an unlimited post-acquisition loss are carried from the same year congress provided an ordering rule in sec_384 which states that the limited loss is used first congress obviously was concerned with providing ordering rules when necessary if congress had intended for the separate group approach to be used to determine if a loss must be allocated for purposes of sec_384 its failure to include an ordering rule for the year of acquisition was a glaring omission in our view when faced with two competing interpretations of the statute one of which requires us to create additional rules for even the most common situations to which the statute applies and one of which renders the creation of such rules unnecessary the latter interpretation is more reasonable that is congress’ failure to provide an ordering rule for the year of acquisition suggests that congress thought such a rule was unnecessary thus the combined_group approach under which such a rule is unnecessary is appropriate we also note that the agent’s combined_group approach ensures that consistent results would be obtained regardless of whether the historic acquiror group obtained control of the historic target group through a stock acquisition or through an asset acquisition ie if target had merged into acquiror the ability of members to share their respective items leads to the consolidated_return_regulations often being characterized as achieving a practical_merger but the analogy is far from complete dubroff supra at sec_42 where possible the tax consequences of a sale of stock and a sale of assets should be the same see generally david f abbott a matter of equity and convenience - the nature of the consolidated_return as reflected in recent developments taxes discussing the legislative_history of the revenue_act_of_1987 which added sec_1503 and noting that congress thought the consequences of a stock disposition and asset disposition should be the same it is also true that similarities exist to some extent among all of the loss limitations provisions - sec_269 sec_382 sec_384 and the srly rules - in terms of underlying purpose as well as to some degree the specific operation of the rules for example as discussed above sec_384 was enacted to fill gaps in sec_382 and borrows heavily from sec_382 for its terminology nonetheless the various limitations are not identical and each limitation applies independently with little or no coordination among them except for the sec_382 srly overlap rules which generally provide that if there is an overlap between the application of the srly and sec_382 limitations with respect to an nol the finally although it is true that sec_384 bears some similarity to the srly limitation income or loss for the entire year determined without regard to the closing of the books the same issue thus exists under sec_1_382-6 - on what basis does one determine the amount of loss for the year that must be allocated between the preacquisition and post-acquisition periods we think this issue would be answered the same way in the context of sec_1_382-6 and that the combined_group approach would be used tam-119003-04 application of the srly limitation is eliminated see sec_1_1502-15 sec_1_1502-21 and sec_1_1502-22 although there is some overlap between the srly limitation and the sec_384 limitation the scope of the two rules only overlaps in certain situations in sum we conclude when one consolidated_group the historic acquiror group acquires a second consolidated_group the historic target group that qualifies as a gain_corporation for purposes of sec_384 one determines that there is a loss that must be allocated between the preacquisition and post-acquisition periods of the acquisition year for purposes of sec_384 under the combined_group approach ie by calculating items of income gain loss and deduction on a combined_group basis using the general rules for computing cti except that rbig is excluded from such computation this interpretation is the most consistent with the statutory language and corresponds with a similar calculation under sec_382 and h further this interpretation effectuates sec_384 with minimal disruption to the general rules for the taxation of consolidated groups sec_384 generally limits taxpayers’ abilities to use certain preacquisition losses and sec_384 enables taxpayers to identify those limited losses it is necessary only to segregate rbig in making this calculation because for sec_384 purposes it is the only item that cannot be offset freely it is not necessary to separately calculate other items of income gain loss and deduction to apply sec_384 under this approach if the taxpayer has consolidated_taxable_income for the accordingly we believe that in situation the combined_group has no cnol in year of acquisition then there is no loss to allocate if on the other hand the taxpayer has a cnol for the year of acquisition that must be allocated between the preacquisition and post-acquisition periods the portion allocated to the preacquisition period cannot be used against rbig and since no other income remains that loss must be carried forward the portion of the loss allocated to the post-acquisition period can be used to offset rbig to the fullest extent possible and any remaining amount of post-acquisition loss can be carried forward year and thus there is nothing to allocate between the preacquisition and post- acquisition periods acquiror cannot use any of the historic acquiror group’s cnol carryforward of dollar_figurea from year to offset the historic target group’s rbig however it can use its cnol carryforward to offset its dollar_figured of operating income and dollar_figuree of capital_gain in situation we believe that the combined_group does have a cnol of dollar_figurej for year the sum of dollar_figurei and dollar_figuree which must be allocated ratably between the preacquisition and post-acquisition periods of year see the discussion under issue with respect to the method of allocation the portion of the cnol allocated to the pre-acquisition period cannot be used to offset rbig and since there is no other type of income or gain remaining the preacquisition_loss must be carried forward the portion of the cnol allocated to the post-acquisition period can be used to offset rbig issue sec_384 states that e xcept as provided in regulations the net tam-119003-04 operating loss shall be allocated ratably to each day of the year the irs and treasury_department have not issued regulations concerning sec_384 the irs opened a regulations project under sec_384 beginning in see department of the treasury semiannual agenda fr date and discontinued the project effective date see notice_92_12 1992_16_irb_35 notwithstanding the absence of regulations the irs has issued plrs in which it permitted taxpayers to use the closing of the books method for purposes of allocating losses under sec_384 these plrs have allowed taxpayers to elect to close their books on the acquisition_date thereby bifurcating the taxable_year into two distinct periods a preacquisition period and a post-acquisition period the taxpayer must then determine the amount of its preacquisition_loss for the taxable_year that includes the acquisition by allocating items of income gain loss and deduction to the actual period in which they occurred however the plrs also provided that the closing of the books shall not result in an amount of nol or net_capital_loss apportioned to the period after the acquisition that is greater than the net operation or net_capital_loss for the entire year in which the acquisition_date occurs the closing of the books method is somewhat less administrable than the ratable allocation method but closing of the books offers a more accurate determination of the amount of loss that arises in the preacquisition period the irs has issued plrs permitting the closing of the books method for purposes of sec_384 in the absence of regulations because of the increased accuracy of such method and because of the close relationship between sec_384 and sec_382 which provides for a limitation on nol carryforwards and certain built-in losses following an ownership_change sec_382 which provides a special rule for determining the sec_382 limitation for a post-change_year that includes the change_date and sec_382 which defines the term pre-change_loss both require ratable allocations of taxable_income and nol except as provided in regulations after the amendment of sec_382 by the tax_reform_act_of_1986 the treasury and the irs issued notice_87_79 1987_2_cb_387 which required that a taxpayer use the ratable method of allocation over the entire taxable_year unless the taxpayer obtained a plr from the irs allowing a closing of the books method subsequently the treasury and the irs issued sec_1_382-6 which provides operating rules for allocating income and loss to the pre-change and post- change periods of the taxable_year in which a sec_382 change_date occurs sec_1_382-6 specifically provides for a closing of the books election sec_1_382-6 also contains a ceiling_rule which requires that in no event can the amount of income or loss allocated to either the pre-change date period or the post-change date period plr date plr date plr date plr date plr date plr date and plr date we note that most of the plrs issued by the irs approving the closing of the books method for purposes of sec_384 also involved a request for permission to use the closing of the books method for purposes of sec_382 pursuant to notice_87_79 tam-119003-04 exceed the corporation’s income or loss for the entire year determined without regard to the closing of the books the irs’s reliance on sec_382 seems reasonable in light of the legislative_history of sec_382 and sec_384 both sec_382 and sec_384 contain similar pro-rata language for purposes of determining taxable_income or loss allocable to the period before the acquisition while the legislative_history of sec_384 does not discuss regulations to be issued under sec_384 sec_382 contains nearly identical language to sec_384 and the legislative_history of the amendments to sec_382 contemplates offering a closing of the books method specifically the house-senate_conference committee report states the sec_382 regulations may provide that income realized before the change_date from discrete sales of assets would be excluded from the ratable allocation and could be offset without limit by pre-change losses moreover these sec_382 regulations may provide a loss_corporation with an option to determine the taxable_income allocable to the period before the change by closing its books on the change_date and thus forgoing the ratable allocation h_r conf_rep no at p because the statutory language in sec_384 duplicates the language in sec_382 one might infer that congress contemplated that regulations issued under sec_384 could permit a closing of the books method acquiror goes further and suggests that the statute is self-executing because it is reasonably clear what congress intended the regulations to provide we do not believe this statute is self-executing it is the position of the irs that a statute is not self-executing with respect to a reference to regulations unless the statute itself or the legislative_history gives some specific guidance as to what the content of the regulations should be where such guidance is missing the statute is not self-executing similarly in a case such as the one at hand where the statute not only specifically prescribes a method of allocation but also states that regulations can provide for a different method but where neither the statute nor the legislative_history provide any guidance as to what that other method might be the statute is not self-executing with respect to regulations concerning such other method in this case sec_384 statute provides for ratable allocation except as provided in regulations and is silent as to what the regulations might provide the legislative_history for sec_384 is silent on this issue because the statute is not self-executing and because the irs has not issued regulations a revenue_ruling a revenue_procedure a notice or an announcement providing for an election under sec_384 and establishing due_date for such an election we tam-119003-04 conclude that no such regulatory election exists further because no regulatory election exists relief to make a late election cannot be granted under sec_301 thus we are confronted with a situation in which no election for closing of the books method exists and yet such method has been made available to taxpayers via the plr process because acquiror is currently under audit it can no longer seek to obtain a plr on this issue revproc_2004_1 i r b at although a plr issued to another taxpayer is binding on the irs only with respect to that taxpayer and is not otherwise binding precedent this ruling practice does suggest that it is reasonable for the taxpayer to believe that the closing of the books method is sometimes available to taxpayers for purposes of applying sec_384 at least where taxpayers timely seek such a plr thus acquiror has properly raised the issue during the process for obtaining technical_advice we are aware of no authority establishing principles and standards for determining when relief can be sought for a particular treatment such as the closing of the books method made available to taxpayers only via plr the most obvious analogy is to sec_301 thus while relief technically is not available under sec_301 we believe that similar principles and standards should be applied in this context as set forth above sec_301_9100-3 provides that a request for relief to make a late regulatory election will be granted when the taxpayer provides evidence to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interest of the government sec_301_9100-3 provides lists a variety of circumstances in which a taxpayer is deemed to have acted reasonably and in good_faith conversely sec_301 b iii lists a variety of circumstances in which a taxpayer is deemed not to have acted reasonably and in good_faith including situations in which the taxpayer uses hindsight in requesting relief with respect to hindsight the regulations state that relief ordinarily will not be granted if a change in facts since the due_date for making the election makes the election seem advantageous acquiror believes it can establish based upon the foregoing standards that it should be considered to have acted reasonably and in good_faith acquiror has represented that had acquiror been aware that sec_384 was relevant to the calculation of acquiror refers us to plr date as an example of the irs granting sec_301 relief to file a late election in the absence of regulations providing for such election as discussed above a plr is not binding on the irs except with respect to the taxpayer to whom the plr was issued we note however that the election at issue in plr had been announced in and the due_date of the election prescribed by notice_88_67 although plr predates the revision of the sec_301 regulations that expanded the definition of regulatory election to encompass elections whose due_date was prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin in addition to regulations published in the federal_register we note that under the current sec_301 regulations the election at issue in the plr would constitute a regulatory election tam-119003-04 its taxable_income it would have sought to close its books upon the acquisition of the historic target group for purposes of applying sec_384 the combined group’s original year return is silent as to the group’s sec_384 allocation method because at the time the year return was prepared sec_384 was not implicated after the subsequent audit adjustment disallowed the historic target group’s capital_loss carryforward the historic target group did not have sufficient preacquisition losses to offset its year rbig accordingly at that time acquiror communicated its desire to use the closing of the books method acquiror has declared that it could have complied with the requirements for requesting a plr permitting the closing of the books method if it had been aware of the need for such permission in the plrs in which the irs allowed taxpayers to use the closing of the books method the irs requested several representations all of which acquiror states it could have and would have made if it had known that sec_384 was relevant the agent has suggested that even if we would have permitted acquiror to elect the closing of the books method in a plr had acquiror requested one it is too late now to provide relief because acquiror did not timely seek to obtain approval to use such method moreover the agent suggests that under the principles sec_301 acquiror should not be deemed to be acting reasonably and in good_faith because its decision to seek permission to use the closing of the books method is based on hindsight we agree acquiror thought that the historic target group had sufficient losses to offset its year rbig and thus chose based on the facts available to it at that time not to seek a plr permitting the closing of the books method upon audit acquiror has discovered that the facts are different and that the historic target group does not have sufficient losses to offset its rbig due to this change in facts the closing of the books method now seems advantageous to permit acquiror at this late date to use the closing of the books method would reward hindsight taxpayers should not be able to wait and see what happens on audit or otherwise obtaining a plr permitting such method ii acquiror failed to request such a plr iii relief under sec_301_9100-3 technically is unavailable to acquiror because no regulatory election exists and iv under principles similar to those contained in sec_301_9100-3 we conclude that acquiror has not acted reasonably and in good_faith because it is using hindsight we conclude that acquiror may not use a closing of the books method to allocate the combined group’s cnol if any for year issue acquiror group has a cnol for the year of acquisition that must be allocated between the preacquisition and post-acquisition periods of such year for purposes of sec_384 then the order of absorption of such losses should be that the preacquisition losses should first offset non-rbig income ie the historic target group’s ordinary_income and the historic acquiror group’s capital_gains then the post-acquisition losses should be acquiror argues that if the separate group approach is used and the historic because i the closing of the books method is currently available only by tam-119003-04 applied to the historic target group’s rbig to the greatest extent possible before being applied to any remaining non-rbig income alternatively acquiror contends that the preacquisition losses should first offset the non-rbig income then the post-acquisition losses should be applied ratably against the historic acquiror group’s capital_gains the historic target group’s ordinary_income and the historic target group’s rbig acquiror prefers to use post-acquisition losses to reduce rbig as much as possible because the historic acquiror group has a cnol carryforward from year of approximately dollar_figurea this cnol carryforward clearly constitutes a preacquisition_loss under sec_384 and thus cannot be used to offset rbig although it can be used to offset non-rbig income absorption of preacquisition and post-acquisition losses within the year of the acquisition on sec_384 that provision provides a rule for losses carried from the same year and states that acquiror bases its argument for a taxpayer favorable ordering rule for the in any case in which a a preacquisition_loss is subject_to limitation under sec_384 and b a net_operating_loss from such taxable_year is not subject_to such limitation taxable_income shall be treated as having been offset 1st by the loss subject_to such limitation the agent argues that if the combined_group approach is used and using the acquiror argues that sec_384 supports its contention that after preacquisition losses have been applied to non-rbig income post-acquisition losses should offset rbig to the fullest extent possible acquiror contends that the ordering rule set forth in sec_384 is taxpayer favorable and thus expresses congressional intent to maximize taxpayers’ ability to use losses thus acquiror contends that its proposed taxpayer favorable stacking rule allowing post-acquisition losses to be used against rbig first is a reasonable extension of sec_384 general rules for computing cti as set forth in the consolidated_return_regulations except that rbig is excluded from such computation the combined_group has a cnol for the year of acquisition that must be allocated between the preacquisition and post- acquisition periods of such year for purposes of sec_384 then an ordering rule for the absorption of preacquisition and post-acquisition losses within the year of acquisition is unnecessary we agree under this approach if the combined_group has cti for the year of acquisition then there is no loss to allocate if on the other hand the combined this ordering rule for the absorption of losses is similar to a rule provided in sec_382 sec_382 permits sec_382 limited nols to be absorbed before nols that are not limited by sec_382 as discussed above the fact that the combined_group approach renders unnecessary the creation of an ordering rule for the absorption of preacquisition and post-acquisition losses in the year of acquisition supports the appropriateness of the combined_group approach tam-119003-04 group has a cnol for the year of acquisition that must be allocated between the preacquisition and post-acquisition periods for purposes of sec_384 the portion of the cnol allocated to the preacquisition period cannot be used against rbig and since no other income remains that limited loss must be carried forward the portion of the loss allocated to the post-acquisition period can be used to offset rbig to the fullest extent possible any remaining post-acquisition loss can be carried forward issue acquiror argues that the amount of the historic target group’s rbig that is subject_to a sec_384 limitation should be determined net of an appropriate portion of the historic target group’s expenses acquiror provides no authority for its position on this issue and appears to rely solely on a letter from a commentator urging treasury to promulgate regulations addressing open issues under sec_384 the agent notes that sec_384 defines rbig to mean any gain recognized during the recognition_period on the disposition of any asset to determine the amount of gain one looks to sec_1001 which provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain sec_1011 refers to sec_1012 which states that the basis_of_property generally is its cost sec_1016 enumerates adjustments to basis which include only those expenditures receipts losses or other items properly chargeable to the capital_account this list of adjustments does not include current year’s operating_expenses the agent argues that no basis exists for an adjustment to rbig based on a proportionate amount of the current year’s operating_expenses we agree caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
